                 Case 1:19-cv-01663-SKO Document 24 Filed 10/05/20 Page 1 of 3



 1   McGREGOR W. SCOTT
     United States Attorney
 2
     DEBORAH LEE STACHEL
 3   Regional Chief Counsel, Region IX
     Social Security Administration
 4   IN SEON JEONG, CSBN 291908
     Special Assistant United States Attorney
 5
            160 Spear Street, Suite 800
 6          San Francisco, California 94105
            Telephone: (415) 977-8984
 7          Facsimile: (415) 744-0134
            E-Mail: Inseon.Jeong@ssa.gov
 8   Attorneys for Defendant
 9
                          UNITED STATES DISTRICT COURT
10   Attorneys for Defendant
                         EASTERN DISTRICT OF CALIFORNIA
11   Attorneys for Defendant                    FRESNO DIVISION
12
13
     PANG VANG,                                        )   Civil No. 1:19-cv-01663-SKO
14                                                     )
            Plaintiff,                                 )   STIPULATION AND ORDER FOR
15                                                     )
            v.                                         )   VOLUNTARY REMAND PURSUANT
16                                                     )   TO SENTENCE FOUR OF 42. U.S.C. §
     ANDREW SAUL,                                      )   405(g)
17                                                     )
     Commissioner of Social Security,                  )   (Doc. 23)
18                                                     )
            Defendant.                                 )
19                                                     )
20
21
22
23
24
25
26
27
28
               Case 1:19-cv-01663-SKO Document 24 Filed 10/05/20 Page 2 of 3


 1
            IT IS HEREBY STIPULATED by and between Plaintiff PANG VANG and Defendant
 2
     ANDREW SAUL, through their respective counsel of record, that this action be remanded for further
 3
     administrative action pursuant to section 205(g) of the Social Security Act, as amended, 42 U.S.C.
 4
     section 405(g), sentence four.
 5
            On remand, the Appeals Council will remand the case to an administrative law judge (ALJ) for
 6
     a new decision. The Appeals Council will instruct the ALJ to reevaluate the opinion evidence of
 7
     Valerie Forward, Ph.D. The Appeals Council will further instruct the ALJ to clarify the claimant’s
 8
     education level and, if warranted, obtain evidence from a vocational expert to determine what jobs
 9
     exist, if any, for Plaintiff given her age, education, vocational factors, and residual functional capacity.
10
     The Appeals Council will instruct the ALJ to take further action, as warranted, to complete the
11
     administrative record and resolve the above issues.
12
            The parties further request that the Clerk of the Court be directed to enter a final judgment in
13
     favor of Plaintiff, and against Defendant, reversing the final decision of the Commissioner.
14
15
                                                    Respectfully submitted,
16
17   Date: October 2, 2020                          PEÑA & BROMBERG, PLC
18
                                                    By:    /s/ In Seon Jeong for Jonathan Pena*
19                                                  JONATHAN PEÑA
                                                    DOLLY M. TROMPETER
20                                                  *Authorized by email on October 1, 2020
                                                    Attorneys for Plaintiff
21
22   Date: October 2, 2020                          MICHAEL BAILEY
                                                    United States Attorney
23                                                  District of Arizona
24                                                  By:    /s/ In Seon Jeong
25                                                  IN SEON JEONG
                                                    Special Assistant United States Attorney
26                                                  Attorneys for Defendant
27   Of Counsel for the Defendant:
28
     CASPAR I. CHAN
     Assistant Regional Counsel
                Case 1:19-cv-01663-SKO Document 24 Filed 10/05/20 Page 3 of 3


 1
                                                     ORDER
 2
 3            Based upon the parties’ above Stipulation for Voluntary Remand Pursuant to Sentence Four of

 4   42 U.S.C. § 405(g) (“Stipulation to Remand”) (Doc. 23), and for cause shown, IT IS HEREBY
 5   ORDERED that the above-captioned action is REMANDED to the Commissioner of Social Security for
 6
     further proceedings consistent with the terms of the Stipulation to Remand.
 7
              The Clerk of the Court is hereby DIRECTED to: (1) enter judgment in favor of Plaintiff Pang
 8
 9   Vang and against Defendant Andrew Saul, Commissioner of Social Security; and (2) administratively

10   close this file.
11
12
     IT IS SO ORDERED.
13
14   Dated:     October 5, 2020                                 /s/   Sheila K. Oberto            .
                                                       UNITED STATES MAGISTRATE JUDGE
15
16
17
18
19
20
21
22
23
24
25
26
27
28
